Citation Nr: 9904965	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for impotence on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

4.  Entitlement to service connection for numbness of the 
hands and feet on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

5.  Entitlement to service connection for actinic keratosis 
and/or keratitic hyperkeratosis on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by a skin rash.

6.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), on a direct basis or, 
in the alternative, as a disability due to undiagnosed 
illness manifested by fatigue and sleeplessness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to April 
1959 and from September 1990 to June 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claims.

The veteran has also claimed entitlement to service 
connection for memory loss on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness.  See 
Statement in Support of Claim, dated February 10, 1995.  This 
claim has not yet been adjudicated, and is referred to the RO 
for appropriate action.

The claims concerning service connection for impotence, 
numbness of the hands and feet, actinic keratosis and/or 
keratitic hyperkeratosis, and an acquired psychiatric 
disorder (other than PTSD) are the subject of the remand 
immediately following this decision.



FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of current PTSD.

2.  The veteran currently has hypertension.

3.  No medical evidence has been presented or secured to 
render plausible a claim that current hypertension had its 
onset during the veteran's first period of active duty or 
manifested itself to a degree of 10 percent or more in the 
one-year presumptive period following the veteran's first 
period of active duty.

3.  The earliest evidence of a diagnosis of hypertension is 
on a periodic examination conducted in conjunction with the 
veteran's National Guard service in May 1983.

4.  Hypertension preexisted the veteran's second period of 
active duty.

5.  No medical evidence has been presented or secured to 
render plausible a claim that preexisting hypertension 
increased in severity during the veteran's second period of 
active duty.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records from the veteran's first period 
of active service do not show a diagnosis of hypertension or 
PTSD.  The veteran's blood pressure was recorded as 120/80 on 
the June 1955 enlistment examination report.  On the March 
1959 release from active duty examination report, his blood 
pressure was 130/70.  Psychiatric examination was normal. 

On enlistment examination conducted in conjunction with 
National Guard service in October 1974, the veteran's blood 
pressure was recorded as 120/80.  Psychiatric examination was 
normal.

On a periodic examination conducted in conjunction with 
National Guard service in October 1978, the veteran's blood 
pressure was recorded as 130/80.  Psychiatric examination was 
again normal.

The veteran was diagnosed as having hypertension on a 
periodic examination conducted in conjunction with National 
Guard service in May 1983.  He gave a history of high blood 
pressure at that time.  The report showed that he had 
hypertension (150/98) which was treated with medication twice 
a day.  Psychiatric examination was normal.

On a periodic examination conducted in conjunction with 
National Guard service in June 1987, the veteran's blood 
pressure was recorded as 140/90.  He gave a history of 
hypertension for 20 years.  He was taking a new medication 
for the past four months (Calan, 240 milligrams every day).  
He denied a history of heart disease.  The examiner noted 
infrequent premature ventricular contractions (PVC) with 
questionable left ventricular hypertrophy (LVH) by 
electrocardiogram (EKG).  The veteran was referred to a 
medical board for cardiac evaluation.  Psychiatric 
examination was normal.

Neal D. Van Marter, M.D., reported in July 1987 that he had 
treated the veteran for hypertension since February 1987.  It 
was currently well controlled with medication (Maxzide, one 
daily, Calan SR 360 milligrams, 1 1/2 tablets daily).  Dr. Van 
Marter further stated that the veteran had recently been 
monitored for 24 hours and found to have only occasional 
PVCs.  Because of some sinus tachycardia (ST) segment 
changes, he underwent thallium stress testing.  It was 
interpreted as a normal study without any evidence of 
ischemic heart disease.  Dr. Van Marter recommended that the 
veteran be excluded from very heavy physical activity; but 
ordinary National Guard duty without prolonged running or 
vigorous calisthenics could be performed with safety.

The veteran was called to active duty in support of Operation 
Desert Storm/Desert Shield in September 1990.  A September 
17, 1990, Health Record review showed that he had a history 
of high blood pressure treated with medication (Zestril, 1 
daily, and Maxzide, 1 daily) and PVCs.  He was characterized 
as not deployable.  

The veteran was referred by Prior to Overseas Readiness (POR) 
for evaluation on September 18, 1990.  He gave a history of 
hypertension for 15 years and denied a history of heart 
disease.  His blood pressure was recorded as 160/90.  
Physical examination was essentially normal.  The assessment 
was hypertension.  An EKG revealed normal sinus rhythm and a 
flattened ST-segment; otherwise, no change.  It was 
interpreted as normal.  The examiner determined that the 
veteran was asymptomatic with a low risk for coronary artery 
disease with the exception of hypertension.  

On September 19, 1990, the veteran's blood pressure was 
recorded as 158/100.  It was determined that he was medically 
qualified for deployment.  On September 20, 1990, his blood 
pressure was recorded as 134/100.  

There was no further evidence of treatment for hypertension 
during the veteran's active service.  His April 1991 
separation examination report showed a blood pressure reading 
of 108/82.  The examiner noted that the veteran was on 
medication (HCT2, Vasotec) for hypertension.  Examination of 
the heart and psychiatric examination were normal.  Pertinent 
findings included only a mild to moderate decrease in 
hearing.  The examiner noted no other complaints or problems.  

The veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in May 1991.  
He reported that he was taking blood pressure medication 
(HCT2, Vasotec).  He denied any nightmares, trouble sleeping, 
or recurring thoughts about battle experiences.  

Post-service private treatment records disclose that the 
veteran's blood pressure was 130/80, 180/100,  and 128/100 in 
February 1994 and 166/100 in March 1994.  Pertinent diagnoses 
included hypertension.

Associated with the claims folder are the veteran's private 
medical records from David A. Chalk, M.D.  He stated that he 
had treated the veteran for hypertension since March 1994 and 
that his medications were adjusted.  He was also treated for 
other problems, including depression with insomnia.  

Dr. Chalk's actual treatment records reveal that the veteran 
reported in March 1994 that his hypertension was treated with 
Vasotec during active service.  When he returned from Saudi 
Arabia, his blood pressure was reportedly a little high and 
Dr. Sanford switched him to Zestril, possibly 40 milligrams 
daily.  The veteran then went to a blood pressure clinic in 
Munford where his Zestril was stopped and he was placed on 
Accupril, 20 milligrams daily.  On examination by Dr. Chalk, 
the veteran's blood pressure was recorded as 162/102 and 
170/100.  He was currently taking 20 milligrams of Accupril 
daily.  Examination of the heart was normal.  Dr. Chalk 
diagnosed hypertension, only fair control.  The veteran's 
Accupril was increased to 40 milligrams daily.

On examination by Dr. Chalk in April 1994, the veteran's 
blood pressure was 150/102 and 144/96.  The veteran denied 
any headaches, dizziness, or other symptoms of high blood 
pressure.  His Accupril was increased to 80 milligrams a day.  
One week later, the veteran's blood pressure was 146/90.    
In May 1994, it was 138/92.  In July and October 1994, it was 
152/102 and 138/92, respectively.

The veteran was treated at the VA Medical Center (VAMC) in 
Birmingham, Alabama, from 1994 to 1995.  A July 1994 EKG 
revealed sinus tachycardia, but was otherwise normal.  His 
blood pressure was 140/98.  In September 1994, it was 158/92.  
Blood pressure readings of 154/94 and 158/90 were recorded in 
October 1994.  In November 1994, it was 136/84.  An April 
1995 chest x-ray revealed mild cardiac enlargement.  The 
veteran was also diagnosed as having Persian Gulf Syndrome 
with insomnia and anxiety, acute stress disorder, anxiety 
disorder, and depression.

The veteran was afforded a neuropsychological examination at 
the University of Alabama at Birmingham School of Medicine in 
February 1995.  He stated that he experienced blood pressure 
problems during active service in the Persian Gulf due to 
changes in his hypertension medication.  A PTSD profile did 
not suggest PTSD symptoms but some of the critical items in 
the acute anxiety state section were endorsed.

On VA hospitalization for hemoptysis in April 1995, one of 
the diagnoses given was major depression.  A chest x-ray 
showed mild cardiac enlargement.

On VA general medical examination in May 1995, the veteran 
gave a history of high blood pressure for a "good number of 
years."  He stated that he was on medication without much 
help for 15 years until recently when he was placed on 
Accupril, which did help regulate his blood pressure.  
Examination of the heart was essentially normal.  His blood 
pressure was recorded as 96/74.  The examiner noted that the 
veteran appeared to be in deep depression.  Pertinent 
diagnoses included severe depression and essential 
hypertension.

The veteran was also afforded a VA PTSD examination in June 
1995.  His history of hypertension was consistent with that 
noted above.  The examiner diagnosed major depression.  

The veteran testified at a personal hearing at the RO in 
September 1996.  He stated that he had high blood pressure 
prior to his second period of active service.  He indicated 
that he was not able to take the same medication provided by 
his private doctor while he was in the Persian Gulf.  His 
blood pressure was reportedly out of control while he was 
there and he had to go to the dispensary three times a day.  
The diastolic reading (bottom number) was 103 to 105.  He 
stated that he was placed on different medications and, as a 
result, had a hard time getting his blood pressure regulated 
after service.  His blood pressure was currently under 
control as long as he took his medication regularly.  The 
veteran further indicated that he did not remember being 
diagnosed as having PTSD, but that during service he was 
tense because of being close to Iraq and fear of 
chemicals/gas.  He stated that he was being treated for 
depression at the VAMC in Birmingham, Alabama.

Also associated with the claims folder are several lay 
statements from friends and relatives of the veteran.  They 
stated, in pertinent part, that they observed that the 
veteran was nervous and depressed, and that he must have had 
very high blood pressure.  


II.  Legal analysis

General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection for a certain chronic diseases, such as 
hypertension, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In order to 
establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).   

With regard to establishing a well-grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well-grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1998); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 


PTSD

Here, available records disclose no current diagnosis of 
PTSD.  A threshold requirement in establishing service 
connection for a claimed disability is that the disability 
must be shown at present.  The veteran has not met the first 
element required for the claim to be well grounded as he has 
presented no competent medical evidence of current PTSD.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  The veteran 
is certainly capable to opine on his symptoms.  However, it 
has not been indicated that he possesses the requisite 
medical knowledge to be able to opine on a matter involving 
medical principles or medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish a 
well-grounded claim, and nothing in the medical records 
supports his assertion of current PTSD.  Accordingly, his 
claim for service connection for this disability is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for PTSD.  He 
testified in September 1996 that he did not remember being 
given a diagnosis of PTSD.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
this claim under 38 U.S.C.A. § 5103(a) (West 1991).


Hypertension

There is medical evidence in the claims file showing that the 
veteran currently has hypertension.  The term hypertension is 
high blood pressure.  Stedman's Medical Dictionary 831 (26th 
ed. 1995).  Borderline hypertension is

by consensus, that blood pressure zone 
between highest acceptable "normal" 
blood pressure and hypertensive blood 
pressure.  The Framingham Heart Study 
defines this as pressures between 140 and 
160 mm Hg systolic and 90 and 95 mm Hg 
diastolic.

Stedman's at 831.

However, no medical evidence has been presented or secured in 
this case to render plausible a claim that the current 
hypertension had its onset during the veteran's first period 
of active duty and he does not maintain that this disability 
had its onset during that time.  The service medical records 
from this period of service do not show a diagnosis of 
hypertension.  The veteran's blood pressure was recorded as 
120/80 on the February 1968 entrance examination report.  On 
the March 1959 separation examination report, his blood 
pressure was 130/70.  

Further, no medical evidence has been presented or secured to 
render plausible a claim that hypertension manifested itself 
to a degree of 10 percent or more in the one-year presumptive 
period following the veteran's first period of active duty.  
Rather, the earliest evidence of a diagnosis of hypertension 
is on a periodic examination conducted in conjunction with 
the veteran's National Guard service in 1983, approximately 
24 years following his separation from service in 1959.  

There is also nothing in the evidence of record which 
connects the veteran's hypertension to his first period of 
active duty.  He has not reported experiencing continuity of 
symptomatology, and there are no medical opinions contained 
in any of the veteran's post-service medical records relating 
his current hypertension to his first period of active duty.  
Accordingly, the Board concludes that a claim for service 
connection for hypertension based on the veteran's first 
period of active service is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Because the veteran was diagnosed as having hypertension on 
May 1983 and June 1987 National Guard periodic examinations, 
as well in 1987 by Neal D. Van Marter, M.D., the Board 
concludes that hypertension preexisted the second period of 
active duty.

As noted above, the veteran was called to active duty in 
support of Operation Desert Storm/Desert Shield in September 
1990.  Prior to deployment, he had the following blood 
pressure readings:  160/90 on September 18, 1990; 158/100 on 
September 19, 1990; and 134/100 on September 20, 1990.  He 
was taking Zestril, 1 daily, and Maxzide, 1 daily.  It was 
determined that he was asymptomatic and qualified for 
deployment.  Hypertension was "noted" on entrance to active 
duty and therefore the presumption of soundness does not 
attach with regard to hypertension for this period of 
service.  38 C.F.R. § 3.304(b) (1998).

The veteran's April 1991 separation examination report showed 
a blood pressure reading of 108/82.  He was on medication 
(HCT2, Vasotec) for hypertension.  The examiner recorded no 
complaints or problems other than hearing loss.  No medical 
evidence has been presented or secured to render plausible a 
claim that preexisting hypertension increased in severity 
during the second period of active duty.  The veteran's and 
the other lay persons' statements are not competent in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Although it appears that the veteran's hypertension 
medication was changed during his deployment in the Persian 
Gulf, there is no medical evidence suggesting that this 
aggravated his disability.  To the contrary, his blood 
pressure reading was lower on separation from service than it 
was on entry.  The veteran has reported that his blood 
pressure readings increased during his time in the Persian 
Gulf, with diastolic readings of 103 to 105.  However, 
assuming this to be true, this is essentially the same as the 
readings recorded on entry in September 1990.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Any alleged worsening of the 
condition apparently improved with treatment and was no worse 
upon discharge than it was upon induction.  In fact, it was 
better.  Therefore, the Board concludes that the presumption 
of aggravation is not raised.  See Verdon v. Brown, 8 Vet. 
App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.) 

The post-service medical evidence further supports a findings 
that the veteran's pre-service hypertension did not undergo 
an increase in disability during service.  For example, post-
service blood pressure readings were recorded as 130/80, 
180/100, 128/100, 166/100, 162/102, 170/100, 150/102, 144/96, 
146/90, 138/92, 152/102, 138/92, 140/98, 158/92, 154/94, 
158/90, 136/84, and 96/74.  These readings are consistent 
with and better than those noted at the time of the veteran's 
entry onto active duty in September 1990.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Accordingly, based on this medical evidence, the Board 
concludes a presumption of aggravation of preexisting 
hypertension has not been raised in this case and that a 
claim for service connection for hypertension based on 
aggravation is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim for service connection 
for hypertension. See Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).  He has reported that the two doctors he saw following 
his separation from service were retired and that he was 
unable to obtain their records.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).

 
ORDER

Having found the claim not well grounded, entitlement to 
service connection for PTSD is denied.

Having found the claim not well grounded, entitlement to 
service connection for hypertension is denied.



REMAND

Impotence, numbness of the hands and feet, actinic keratosis 
and/or keratitic hyperkeratosis, and an acquired psychiatric 
disorder (other than PTSD)

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
There are potentially relevant medical records that the RO 
should attempt to obtain concerning the veteran's claim.  For 
example, the veteran has reported receiving recent treatment 
for his claimed disabilities at the VAMC in Birmingham, 
Alabama.  It also appears that he has been treated at the 
VAMC in Tuscaloosa, Alabama.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

A VA examination(s) would also be beneficial in assessing the 
diagnosis of the current disabilities claimed by the veteran.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions). 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a list 
of those who have treated him for impotence, 
numbness of the hands and feet, a skin 
disorder, an acquired psychiatric disorder, 
sleeplessness and fatigue since 1995 and 
releases for their records.  Request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly interested 
in any treatment received at any VA 
facilities, including those in Birmingham and 
Tuscaloosa, Alabama.  With respect to any VA 
records, all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) or 
on microfiche.  

If requests for any private treatment records 
are not successful, tell the veteran and his 
representative so that the veteran will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claims.  38 CFR 3.159(c).

2.  Afford the veteran appropriate VA 
examination(s) in order to determine the 
exact nature of any current skin and 
psychiatric disorders (including 
sleeplessness and fatigue), and any 
disabilities manifested by impotence and 
numbness in the hands and feet.  The claims 
folder and a copy of this remand are to be 
made available to the examiner(s) prior to 
the examination, and the examiner(s) is asked 
to indicate that he or she has reviewed the 
claims folder. 

The examiner(s) should render diagnoses of 
all current skin and psychiatric disorders 
and any disabilities manifested by impotence 
and numbness in the hands and feet.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  If no such 
disorders are found, the examiner should so 
state.  

If there are any objective indications of a 
skin disorder, a psychiatric disorder, 
impotence, or numbness in the hands and feet 
that cannot be attributed to any organic or 
psychological cause, the examiner(s) should 
so state.  

The examiner(s) should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that cannot 
be attributed to a known clinical diagnosis.  

The examiner(s) should indicate whether or 
not sleeplessness, fatigue and/or impotence 
are symptoms of a diagnosed psychiatric 
disorder, i.e., major depression.

The examiner(s) should also provide an 
opinion as to the date of onset and etiology 
of any current skin and/or psychiatric 
disorder(s) identified on examination, as 
well as any disorder(s) characterized by 
sleeplessness, fatigue, or impotence, 
including an opinion as to whether it is at 
least as likely as not that any such 
disorder(s) are related to any disease or 
injury incurred during the veteran's active 
service.

The examiner(s)  must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be accomplished 
prior to completion of the examination 
report(s).

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

